                                    Case: 20-13497           Doc: 9-1         Filed: 10/30/20        Page: 1 of 1
Label Matrix for local noticing                        Synchrony Bank                                       USBC Western District of Oklahoma
1087-5                                                 c/o PRA Receivables Management, LLC                  215 Dean A. McGee
Case 20-13497                                          PO Box 41021                                         Oklahoma City, OK 73102-3426
Western District of Oklahoma                           Norfolk, VA 23541-1021
Oklahoma City
Fri Oct 30 11:38:24 CDT 2020
American Express                                       Bancfirst Marlow                                     Capital One
PO Box 650448                                          128 W. Main                                          PO Box 60599
Dallas TX 75265-0448                                   Marlow OK 73055-2438                                 City of Industry CA 91716-0599



Chad Rippetoe                                          (p)JPMORGAN CHASE BANK N A                           Doug Jackson
18337 E 1220 Rd                                        BANKRUPTCY MAIL INTAKE TEAM                          Gungoll, Jackson, Box, & Devoll
Sayre OK 73662-6501                                    700 KANSAS LANE FLOOR 01                             101 Park Ave., Ste 1400
                                                       MONROE LA 71203-4774                                 Oklahoma City OK 73102-7216


Farmers Coop-Sayre                                     John Deere Financial                                 PRA Receivables Management, LLC
109 S. 6th                                             PO Box 650215                                        PO Box 41021
Claremont NC 28610                                     Dallas TX 75265-0215                                 Norfolk, VA 23541-1021



United States Trustee                                  (c)JAMES BRUNSON                                     Lesa Dale Stehr
United States Trustee                                  AG-LAW, P.C.                                         112 Summer Dr.
215 Dean A. McGee Ave., 4th Floor                      500 N WALKER AVE STE 140                             Altus, OK 73521-2131
Oklahoma City, OK 73102-3479                           OKLAHOMA CITY OK 73102-1657


Lonnie D Eck                                           Philip Martin Stehr
PO Box 2038                                            112 Summer Dr.
Tulsa, OK 74101-2038                                   Altus, OK 73521-2131




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Chase Bank- Credit Card
PO Box 15123
Wilmington DE 19850




                                       Addresses marked (c) above for the following entity/entities were corrected
                                            as required by the USPS Locatable Address Conversion System (LACS).


James Brunson                                          End of Label Matrix
AG-LAW, P.C.                                           Mailable recipients    16
500 N. Walker, Suite C-100                             Bypassed recipients     0
Oklahoma City, OK 73102                                Total                  16
